Title: To Thomas Jefferson from John Heckewelder, 28 April 1798
From: Heckewelder, John
To: Jefferson, Thomas


          
            Sir
            Bethlehem Apr. 28th. 1798.
          
          In compliance to Your request, I have communicated what came to my knowledge respecting the Murder of Logans family in the Year 1774. I have shewn by what Opportunity’s reports were brought in the Indian Country—how they circulated—& what effect it had from time to time on the minds of the Indians—But Sir! altho I have no hesitation to bear testimony to the truth, I wish to inform You, that my situation is such, that would not admit of publishing the whole of my relation, & therefore beg You to consider the enclosed communication as Confidential. I am engaged in commencing a Settlement in the Western Country, & my business will render it necessary for me to be at times in the very Country, (& by the by) among the very People to whoom I have in my report alluded, as perpetraters of Murderous acts, especially such as were engaged in Murdering the Moravian Indians on Muskingum, & who, unprincipled as many of them may be to this day, might unite  against me &c. Yet, whatever in Your Judgement, shall seem necessary to prove, that the account You gave in Your Notes on Virginia, of the Murder of Logan’s family, was the prevailing report of that day, I cannot object to Your publishing. And as to the Account I have given of Logans Character I have no reason to object to Your publishing the whole as I have given it; if You chuse.
          In my Opinion there must be yet People living in or about Pittsburg who have some knowledge of the subject in question. I should think Genl. Gibson one.
          I have only to add; that Your complying with my request will put me under great Obligations to You.
          I have the honour to be Sir Your most obedt humble servt.
          
            John Heckewelder
          
          
            P.S. Next Monday I propose leaving home for Detroit & Muskingum
          
        